TAYLOR, Chief Justice.
Petitioner filed original application with this court for writ of habeas corpus June .11, 1956. Writ issued June 13, 1956. The defendant filed a motion to quash and a return, to which petitioner answered. By these pleadings- it is shown that petitioner had previously made application to the *241district court of the Third Judicial District for writ of habeas corpus, upon the same ground upon which writ was issued herein; writ was issued by the district court and a hearing had upon the return thereto; petitioner appealed from the order of the district court quashing the writ and remanding petitioner to defendant. 78 Idaho 234, 299 P.2d 1103. Under such circumstances the writ was inadvertently issued by this court.
It is, therefore, ordered that the writ be quashed, and the proceedings dismissed.
KEETON, PORTER, ANDERSON and SMITH, JJ., concur.